Citation Nr: 0730723	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-14 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The veteran had active service from March 1952 to March 1955.  
He died in May 1998.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

The appellant testified before the undersigned at a Travel 
Board hearing in July 2006.  A transcript of that hearing, as 
well as evidence submitted in connection with the hearing, 
has been associated with the claims folder.


REMAND

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2006); see 38 
U.S.C.A. Chapter 11.  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
line of duty in the active military, naval, or air service.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by use of applicable 
presumptions, if available.  38 C.F.R. § 3.303(a); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  

Here, the veteran's death certificate lists his cause of 
death as cardiac arrest due to respiratory failure, due to 
pneumonia, due to probable adenocarcinoma of the lungs.  The 
appellant alleges that the cause of the veteran's death is 
associated with his exposure to ionizing radiation while in 
service.

Correspondence from the Defense Threat Reduction Agency 
(DTRA) dated October 2001 confirmed that the veteran was 
present at Operation IVY and Operation CASTLE, United States 
atmospheric nuclear test series conducted at the Pacific 
Proving Grounds during 1952 and 1954, respectively.  The DTRA 
found that the veteran received a total dose of 0.522 rem 
(0.6 rem rounded) with an upper bound of 0.8 rem gamma.  
However, by letter dated March 2004, the appellant was 
notified that a May 2003 report of the National Research 
Council (NRC) found that radiation doses previously provided 
by the DTRA may have underestimated the amount of radiation 
to which some veterans were exposed.    

The RO essentially determined that there was no evidence of 
cancer of the lung because the veteran's death certificate 
merely listed adenocarcinoma of the lungs as a probable 
diagnosis.  At the time of the veteran's death, the appellant 
did not arrange for an autopsy because she was not aware that 
a more certain diagnosis of adenocarcinoma of the lungs would 
have had an impact on her service connection for death claim.  
Furthermore, the appellant indicates that the veteran's 
physician delivered his lung cancer diagnosis verbally in 
1998.  In reviewing the extensive medical evidence of record, 
particular note is made of two pathological reports.  First 
is a report dated April 30, 1998 wherein it was stated that 
following review of 4 slides (Accession Number 061843510-2), 
the diagnosis was "SUSPICIOUS FOR CARCINOMA".  Second, is a 
report dated May 7, 1998 wherein it was noted that three 
slides from sputum (Accession Number 070850159-9) were 
"SUSPICIOUS FOR TUMOR CELLS".  

In view of the above, further development of the evidence is 
in order. Accordingly, the case is REMANDED for the following 
action:

1.  The RO should contact the Southern 
California Permanente Medical Group and 
obtain the actual slides referred to above 
under Accession Numbers 061843510-2 and 
070850159-9.

2.  When the slides have been obtained, 
the RO should forward the entire claims 
folder to include the aforementioned 
slides to a VA oncologist for an opinion 
as to whether or not the veteran had lung 
cancer which caused or contributed to his 
death.  In making this determination, the 
slides obtained pursuant to the above 
paragraph should be forwarded to a VA 
pathologist for review and an assessment 
as to the nature of any abnormalities 
shown.  

3.  After completing these actions, the RO 
should readjudicate the claim for service 
connection for the cause of the veteran's 
death.  If the disposition remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford the applicable opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




